      Case 4:20-cv-01523-YGR Document 28 Filed 04/14/20 Page 1 of 2




1    DAVID R. EBERHART (S.B. #195474)
     deberhart@omm.com
2    O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
3    San Francisco, CA 94111
     Telephone: (415) 984-8700
4    Facsimile: (415) 984-8701

5    Attorney for Defendants Apple Inc. and Apple
     Distribution International Ltd.
6
7
8                              UNITED STATES DISTRICT COURT
9                           NORTHERN DISTRICT OF CALIFORNIA
10                                     OAKLAND DIVISION
11
     MARK MAHON,                                    Case No. 5:20-cv-01523-YGR
12
                       Plaintiff,                   [PROPOSED] ORDER GRANTING
13                                                  ADMINISTRATIVE MOTION OF APPLE
            v.                                      INC., ENTERTAINMENT ONE US LP,
14                                                  GOOGLE LLC AND MAINSAIL LLC TO
     MAINSAIL LLC, et al.,                          RELATE CASES PURSUANT TO CIVIL
15                                                  L.R. 3-12 AND 7-11
                       Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         [PROPOSED] ORDER GRANTING MOTION
                                                                           TO RELATE CASES
                                                                  CASE NO. 5:20-CV-01523-YGR
       Case 4:20-cv-01523-YGR Document 28 Filed 04/14/20 Page 2 of 2




1                                        [PROPOSED] ORDER

2           The Court, having considered the Administrative Motion of Apple Inc., Entertainment

3    One US LP, Google LLC and Mainsail LLC to Relate Cases Pursuant to Civil L.R. 3-12 and 7-

4    11, all other papers and evidence submitted in support, opposition, and the pertinent pleadings

5    and files in these actions, and finding good cause, hereby GRANTS the motion and finds that the

6    following civil actions are related within the meaning of Civil L.R. 3-12(a):

7
8           • Mahon v. Mainsail LLC, et al., Case No. 5:20-cv-01523-YGR

9           • Mahon v. YouTube LLC, et al., Case No. 3:20-cv-01525-SK

10          • Mahon v. Entertainment One US LP, et al., Case No. 4:20-cv-01527-SBA

11          • Mahon v. Alphabet Inc., et al., Case No. 3:20-cv-01530-JSC

12          • Mahon v. Apple Inc., et al., Case No. 4:20-cv-01534-JSW

13
14          IT IS SO ORDERED.

15
16
17
18           Dated:
                                                               Hon. Yvonne Gonzalez Rogers
19                                                              United States District Judge
20
21
22
23
24
25
26
27
28
                                                       1      [PROPOSED] ORDER GRANTING MOTION
                                                                                TO RELATE CASES
                                                                       CASE NO. 5:20-CV-01523-YGR
